COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JAMES AND TRENA JOHNSON,


                            Appellants,

v.

THE BANK OF NEW YORK, AS
TRUSTEE FOR THE BENEFIT OF THE
CERTIFICATE HOLDERS, ET AL.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00018-CV

Appeal from the

County Court at Law No. 5

of Dallas County, Texas

(TC#08-09653-E)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellants have not filed a clerk's record
or a motion for extension of time, we dismiss the appeal.
	Appellants failed to file the clerk's record on February 18, 2009.  On February 24, 2009, the
clerk of the Court sent the parties a notice that Appellants had not filed the clerk's record or motion
for extension of time.  Further, the notice advised the parties of the Court's intent to dismiss for want
of prosecution unless, within ten days, one of the parties responded showing grounds to continue the
appeal.  We were notified on February 11, 2009, by the Dallas County Clerk, that the clerk's record
was prepared on January 18, 2009, but that the $45 fee had not yet been paid.
	No clerk's record has been filed.  This Court possesses the authority to dismiss an appeal for
want of prosecution when the appellant has failed to file the clerk's record within the time prescribed
because of appellant's fault, and gives no reasonable explanation for such failure.  Tex.R.App.P.
37.3(b).  We have also given the Appellants a reasonable opportunity to cure the failure to file the
clerk's record.  Id.  Because the Appellants failed to file the clerk's record and have not cured that
failure, we dismiss the appeal for want of prosecution pursuant to Tex.R.App.P. 37.3(b), 42.3(b)-(c).

						GUADALUPE RIVERA, Justice
March 19, 2009

Before Chew, C.J., McClure, and Rivera, JJ.